Case 2:20-cv-10327-DDP-AS Document 1 Filed 11/11/20 Page 1 of 19 Page ID #:1




 1
     Stephen M. Doniger, Esq. (SBN 179314)
     stephen@donigerlawfirm.com
 2   Scott Alan Burroughs, Esq. (SBN 235718)
 3   scott@donigerlawfirm.com
     Trevor W. Barrett (SBN 287174)
 4   tbarrett@donigerlawfirm.com
 5   Justin M. Gomes (SBN 301793)
     jgomes@donigerlawfirm.com
 6   DONIGER / BURROUGHS
 7   603 Rose Avenue
     Venice, California 90291
 8   Telephone: (310) 590-1820
 9
     Attorneys for Plaintiff
10
11                         UNITED STATES DISTRICT COURT
12                       CENTRAL DISTRICT OF CALIFORNIA
13
     ST. TROPICA, INC., a Nevada                 Case No.:
14
     Corporation,
15                                               PLAINTIFF’S COMPLAINT FOR:
16   Plaintiff,
                                                 1. PATENT INFRINGEMENT
17   vs.
                                                 Jury Trial Demanded
18
     GIOVANNI COSMETICS, INC., a
19   California Corporation; ALBERTSONS
20   COMPANIES, INC., a Delaware
     Corporation, individually and doing
21   business as “Acme Markets,”
22   “Albertsons,” “Haggen,” “Jewel Osco,”
     “Lucky’s Market,” and “Vons”; THE
23   BARTELL DRUG COMPANY, a
24   Washington Corporation;
     BED BATH & BEYOND, INC., a New
25   York Corporation; BIG Y FOODS, INC.,
26   a Massachusetts Corporation;
     BROOKSHIRE GROCERY COMPANY,
27   a Texas Corporation; BUSCH’S, INC., a
28                                           1
                                       COMPLAINT
Case 2:20-cv-10327-DDP-AS Document 1 Filed 11/11/20 Page 2 of 19 Page ID #:2




 1
     Michigan Corporation; COBORN’S,
     INCORPORATED, a Minnesota
 2   Corporation; DIERBERGS MARKETS,
 3   INC., a Missouri Corporation; THE
     KROGER CO., an Ohio Corporation,
 4   individually and doing business as
 5   “Dillons,” “Fred Meyer,” “Fry’s,” King
     Soopers,” “Kroger,” “Ralphs,” and
 6   “Roundy’s”; EARTH FARE, INC., a
 7   North Carolina Corporation; EARTH
     ORIGINS MARKET, a Florida business
 8   entity of unknown form; FOOD LION,
 9   LLC, a North Carolina Limited Liability
     Company; LAKES VENTURE, LLC, a
10   Delaware Limited Liability Company,
11   individually and doing business as “Fresh
     Thyme Market”; GELSON’S MARKETS,
12   a California Company; GIANT EAGLE,
13   Inc., a Pennsylvania Corporation;
     HANNAFORD BROS. CO., LLC, a
14   Maine Limited Liability Company;
15   HEINEN’S, INC., an Ohio Corporation;
     HY-VEE, INC., an Iowa Corporation;
16   INGLES MARKETS, INCORPORATED,
17   a North Carolina Corporation; LASSENS
     NATURAL FOODS & VITAMINS,
18   LLC, a California Company; LOWES
19   FOODS, LLC, a North Carolina Limited
     Liability Company; LUND FOOD
20   HOLDINGS, INC., a Minnesota
21   Corporation; MARKET OF CHOICE,
     INC., an Oregon Corporation; MEIJER,
22   Inc., a Michigan Corporation;
23   MOTHER’S MARKET & KITCHEN,
     INC., a Delaware Corporation;
24   NATIONAL COOPERATIVE
25   GROCERS ASSOCIATION, an Iowa
     business entity; NATURAL GROCERS
26   BY VITAMIN COTTAGE, INC., a
27   Delaware Corporation; NAVARRO
28                                           2
                                         COMPLAINT
Case 2:20-cv-10327-DDP-AS Document 1 Filed 11/11/20 Page 3 of 19 Page ID #:3




 1
     DISCOUNT PHARMACIES NO. 1, LLC,
     a Florida Limited Liability Company;
 2   NEW SEASONS MARKET, LLC, an
 3   Oregon Limited Liability Company;
     NUGGET MARKET, INC., a California
 4   Corporation; PHARMACA
 5   INTEGRATIVE PHARMACY, INC., a
     Delaware Corporation; THE PRICE
 6   CHOPPER, INC., a New York
 7   Corporation; PUBLIX SUPER
     MARKETS, INC., a Florida Corporation;
 8   ROCHE BROS., INC., a Massachusetts
 9   Corporation; ROUSE’S ENTERPRISES,
     LLC, a Louisiana Limited Liability
10   Company; WAKEFERN FOOD CORP., a
11   New Jersey Corporation, individually and
     doing business as “ShopRite”; SPROUTS
12   FARMERS MARKET, INC., a Delaware
13   Corporation; TARGET CORPORATION,
     a Minnesota Corporation; THE FRESH
14   MARKET, INC., a New Hampshire
15   Corporation; WALMART, INC., a
     Delaware Corporation; WEGMANS
16   FOOD MARKETS, INC., a New York
17   Corporation; WHOLE FOODS MARKET
     SERVICES, INC., a Delaware
18   Corporation; YOKE’S FOODS, INC., a
19   Washington Corporation; and DOES 1-10,
20   Defendants.
21
22
23
24         Plaintiff, ST. TROPICA, INC. (“ST. TROPICA” or “Plaintiff”), by and

25   through its undersigned attorneys, hereby prays to this honorable Court for relief

26   based on the following:

27
28                                              3
                                           COMPLAINT
Case 2:20-cv-10327-DDP-AS Document 1 Filed 11/11/20 Page 4 of 19 Page ID #:4




 1                                     INTRODUCTION
 2         Plaintiff creates natural, cruelty-free, vegan, and environmentally friendly hair
 3   and skin care products. Plaintiff’s business is predicated in part on its extensive
 4   research and development of new and innovative products. One such critical
 5   innovation was Plaintiff’s invention of microwaveable package hot oil hair treatments
 6   – an invention for which Plaintiff holds a United States patent. The defendants in this
 7   case have developed, created, imported, purchased, and/or sold without permission
 8   product infringing Plaintiff’s proprietary patented invention.
 9                              JURISDICTION AND VENUE
10         1. This action arises under the Patent Act, Title 35 U.S.C., § 101 et seq.
11         2. This Court has federal question jurisdiction under 28 U.S.C. § 1331 and 1338
12   (a) and (b).
13         3. Venue in this judicial district is proper under 28 U.S.C. § 1391(c) and 1400(a)
14   in that this is the judicial district in which a substantial part of the acts and omissions
15   giving rise to the claims occurred.
16                                          PARTIES
17         4. Plaintiff ST. TROPICA is a corporation organized and existing under the
18   laws of the State of Nevada with its principal place of business located in Las Vegas,
19   Nevada, and is doing business in and with the State of California.
20         5. Plaintiff is informed and believes and thereon alleges that Defendant
21   GIOVANNI COSMETICS, INC., (“GIOVANNI”) is a corporation organized and
22   existing under the laws of the State of California with its principal place of business
23   located in Beverly Hills, California, and is doing business in and with the State of
24   California.
25         6. Plaintiff is informed and believes and thereon alleges that Defendant
26   ALBERTSONS COMPANIES, INC., individually and doing business as “Acme
27   Markets,” “Albertsons,” “Haggen,” “Jewel Osco,” “Lucky’s Market,” and “Vons”
28                                               4
                                             COMPLAINT
Case 2:20-cv-10327-DDP-AS Document 1 Filed 11/11/20 Page 5 of 19 Page ID #:5




 1   (collectively “ALBERTSONS”) is a corporation organized and existing under the
 2   laws of the State of Delaware with its principal place of business located at 250
 3   Parkcenter Blvd. Boise, ID 83706, and is doing business in and with the State of
 4   California.
 5         7. Plaintiff is informed and believes and thereon alleges that Defendant THE
 6   BARTELL DRUG COMPANY (“BARTELL”) is a corporation organized and
 7   existing under the laws of the State of Washington with its principal place of
 8   business located at 4025 Delridge Way SW, #400, Seattle, WA 98106, and is doing
 9   business in and with the State of California.
10         8. Plaintiff is informed and believes and thereon alleges that Defendant BED
11   BATH & BEYOND, INC. (“BED BATH & BEYOND”) is a corporation organized
12   and existing under the laws of the State of New York with its principal place of
13   business located at 650 Liberty Ave., Union, NJ 07083, and is doing business in and
14   with the State of California.
15         9. Plaintiff is informed and believes and thereon alleges that Defendant BIG Y
16   FOODS, INC. (“BIG Y”) is a corporation organized and existing under the laws of
17   the State of Massachusetts with its principal place of business located at 2145
18   Roosevelt Ave., Springfield, MA 01104, and is doing business in and with the State
19   of California.
20         10. Plaintiff is informed and believes and thereon alleges that Defendant
21   BROOKSHIRE GROCERY COMPANY (“BROOKSHIRE”) is a corporation
22   organized and existing under the laws of the State of Texas with its principal place of
23   business located at P.O. Box 1411, Tyler, TX 75701, and is doing business in and
24   with the State of California.
25         11. Plaintiff is informed and believes and thereon alleges that Defendant
26   BUSCH’S, INC. (“BUSCH’S”) is a corporation organized and existing under the
27   laws of the State of Michigan with its principal place of business located at 2240 S.
28                                              5
                                           COMPLAINT
Case 2:20-cv-10327-DDP-AS Document 1 Filed 11/11/20 Page 6 of 19 Page ID #:6




 1   Main Street, Ann Arbor, MI 48103, and is doing business in and with the State of
 2   California.
 3         12. Plaintiff is informed and believes and thereon alleges that Defendant
 4   COBORN’S, INCORPORATED (“COBORN’S”) is a corporation organized and
 5   existing under the laws of the State of Minnesota with its principal place of business
 6   located at 1921 Coborn Blvd, PO Box 6146 St. Cloud, MN 56302, and is doing
 7   business in and with the State of California.
 8         13. Plaintiff is informed and believes and thereon alleges that Defendant
 9   DIERBERGS MARKETS, INC. (“DIERBERGS”) is a corporation organized and
10   existing under the laws of the State of Missouri with its principal place of business
11   located at 16690 Swingley Ridge Road, Chesterfield, MO 63017, and is doing
12   business in and with the State of California.
13         14. Plaintiff is informed and believes and thereon alleges that Defendant THE
14   KROGER CO., individually and doing business as “Dillons,” “Fred Meyer,”
15   “Fry’s,” King Soopers,” “Kroger,” “Ralphs,” and “Roundy’s” (collectively
16   “KROGER”) is a corporation organized and existing under the laws of the State of
17   Ohio with its principal place of business located at 1014 Vine Street, Cincinnati, OH
18   45202, and is doing business in and with the State of California.
19         15. Plaintiff is informed and believes and thereon alleges that Defendant
20   EARTH FARE, INC. (“EARTH FARE”) is a corporation organized and existing
21   under the laws of the State of North Carolina with its principal place of business
22   located at 220 Continuum Drive, Fletcher, NC 28732, and is doing business in and
23   with the State of California.
24         16. Plaintiff is informed and believes and thereon alleges that Defendant
25   EARTH ORIGINS MARKET (“EARTH ORIGINS”) is a business entity of
26   unknown form organized and existing under the laws of the State of Florida with its
27
28                                              6
                                           COMPLAINT
Case 2:20-cv-10327-DDP-AS Document 1 Filed 11/11/20 Page 7 of 19 Page ID #:7




 1   principal place of business located at 30555 US Hwy 19 N, Palm Harbor, FL 34684,
 2   and is doing business in and with the State of California.
 3         17. Plaintiff is informed and believes and thereon alleges that Defendant
 4   FOOD LION, LLC (“FOOD LION”) is a limited liability company organized and
 5   existing under the laws of the State of North Carolina with its principal place of
 6   business located at P.O. Box 1330, Salisbury, NC 28145, and is doing business in
 7   and with the State of California.
 8         18. Plaintiff is informed and believes and thereon alleges that Defendant
 9   LAKES VENTURE, LLC, individually and doing business as “Fresh Thyme
10   Market” (collectively “FRESH THYME”) is a limited liability company organized
11   and existing under the laws of the State of Delaware with its principal place of
12   business located at 2650 Warrenville Road, Suite 700, Downers Grove, IL 60515,
13   and is doing business in and with the State of California.
14         19. Plaintiff is informed and believes and thereon alleges that Defendant
15   GELSON’S MARKETS (“GELSON’S”) is a company organized and existing under
16   the laws of the State of California with its principal place of business located at
17   16400 Ventura Blvd., Suite 240, Encino, CA 91436, and is doing business in and
18   with the State of California.
19         20. Plaintiff is informed and believes and thereon alleges that Defendant
20   GIANT EAGLE, INC. (“GIANT EAGLE”) is a corporation organized and existing
21   under the laws of the State of Pennsylvania with its principal place of business
22   located at 101 Kappa Drive, Pittsburgh, PA 15238, and is doing business in and with
23   the State of California.
24         21. Plaintiff is informed and believes and thereon alleges that Defendant
25   HANNAFORD BROS. CO., LLC (“HANNAFORD”) is a limited liability company
26   organized and existing under the laws of the State of Maine with its principal place
27
28                                              7
                                            COMPLAINT
Case 2:20-cv-10327-DDP-AS Document 1 Filed 11/11/20 Page 8 of 19 Page ID #:8




 1   of business located at 145 Pleasant Hill Road, Scarborough, ME, and is doing
 2   business in and with the State of California.
 3         22. Plaintiff is informed and believes and thereon alleges that Defendant
 4   HEINEN’S, INC. (“HEINEN’S”) is a corporation organized and existing under the
 5   laws of the State of Ohio with its principal place of business located at 4540
 6   Richmond Rd., Warrensville Heights, OH 44128, and is doing business in and with
 7   the State of California.
 8         23. Plaintiff is informed and believes and thereon alleges that Defendant HY-
 9   VEE, INC. (“HY-VEE”) is a corporation organized and existing under the laws of
10   the State of Iowa with its principal place of business located at 5820 Westown Pkwy,
11   West Des Moines, IA 50266, and is doing business in and with the State of
12   California.
13         24. Plaintiff is informed and believes and thereon alleges that Defendant
14   INGLES MARKETS, INCORPORATED (“INGLES”) is a corporation organized
15   and existing under the laws of the State of North Carolina with its principal place of
16   business located at P.O. Box 6676, Asheville, NC 28816, and is doing business in
17   and with the State of California.
18         25. Plaintiff is informed and believes and thereon alleges that Defendant
19   LASSENS NATURAL FOODS & VITAMINS, LLC (“LASSENS”) is a company
20   organized and existing under the laws of the State of California with its principal
21   place of business located at 1650 Palma Dr., Suite 208, Ventura, CA 93003, and is
22   doing business in and with the State of California.
23         26. Plaintiff is informed and believes and thereon alleges that Defendant
24   LOWES FOODS, LLC (“LOWES”) is a limited liability company organized and
25   existing under the laws of the State of North Carolina with its principal place of
26   business located at PO Box 24908, Winston-Salem, NC 27114, and is doing business
27   in and with the State of California.
28                                              8
                                            COMPLAINT
Case 2:20-cv-10327-DDP-AS Document 1 Filed 11/11/20 Page 9 of 19 Page ID #:9




 1         27. Plaintiff is informed and believes and thereon alleges that Defendant
 2   LUND FOOD HOLDINGS, INC. (“LUND”) is a corporation organized and existing
 3   under the laws of the State of Minnesota with its principal place of business located
 4   at 4100 West 50th Street, Suite 2100, Edina, MN 55424, and is doing business in and
 5   with the State of California.
 6         28. Plaintiff is informed and believes and thereon alleges that Defendant
 7   MARKET OF CHOICE, INC. (“CHOICE”) is a corporation organized and existing
 8   under the laws of the State of Oregon with its principal place of business located at
 9   2862 Willamette St., Eugene, OR 97405, and is doing business in and with the State
10   of California.
11         29. Plaintiff is informed and believes and thereon alleges that Defendant
12   MEIJER, INC. (“MEIJER”) is a corporation organized and existing under the laws
13   of the State of Michigan with its principal place of business located at 2929 Walker
14   Ave., Grand Rapids, MI 49544, and is doing business in and with the State of
15   California.
16         30. Plaintiff is informed and believes and thereon alleges that Defendant
17   MOTHER’S MARKETS & KITCHEN, INC. (“MOTHER’S”) is a corporation
18   organized and existing under the laws of the State of Delaware with its principal
19   place of business located at 100 Kalmus Drive, Costa Mesa, CA 92626, and is doing
20   business in and with the State of California.
21         31. Plaintiff is informed and believes and thereon alleges that Defendant
22   NATIONAL COOPERATIVE GROCERS ASSOCIATION (“NATIONAL CO-
23   OP”) is a business entity organized and existing under the laws of the State of Iowa
24   with its principal place of business located at 14 South Linn Street, Iowa City, IA
25   52240, and is doing business in and with the State of California.
26         32. Plaintiff is informed and believes and thereon alleges that Defendant
27   NATURAL GROCERS BY VITAMIN COTTAGE, INC. (“NATURAL
28                                              9
                                           COMPLAINT
Case 2:20-cv-10327-DDP-AS Document 1 Filed 11/11/20 Page 10 of 19 Page ID #:10




 1   GROCERS”) is a corporation organized and existing under the laws of the State of
 2   Delaware with its principal place of business located at 12612 West Alameda
 3   Parkway, Lakewood, CO 802288, and is doing business in and with the State of
 4   California.
 5        33. Plaintiff is informed and believes and thereon alleges that Defendant
 6   NAVARRO DISCOUNT PHARMACIES NO. 1, LLC (“NAVARRO”) is a limited
 7   liability company organized and existing under the laws of the State of Florida with
 8   its principal place of business located at 9675 NW 117th Ave., #202, Medley, FL
 9   33178, and is doing business in and with the State of California.
10        34. Plaintiff is informed and believes and thereon alleges that Defendant NEW
11   SEASONS MARKET, LLC (“NEW SEASONS”) is a limited liability company
12   organized and existing under the laws of the State of Oregon with its principal place
13   of business located at 1300 SE Stark St., Suite 401, Portland, OR 97214, and is
14   doing business in and with the State of California.
15        35. Plaintiff is informed and believes and thereon alleges that Defendant
16   NUGGET MARKET, INC. (“NUGGET”) is a corporation organized and existing
17   under the laws of the State of California with its principal place of business located
18   at 311 Mace Blvd., Davis, CA 95618, and is doing business in and with the State of
19   California.
20        36. Plaintiff is informed and believes and thereon alleges that Defendant
21   PHARMACA INTEGRATIVE PHARMACY, INC. (“PHARMACA”) is a
22   corporation organized and existing under the laws of the State of Delaware with its
23   principal place of business located at 4940 Pearl East Circle, Suite 301, Boulder, CO
24   80301, and is doing business in and with the State of California.
25        37. Plaintiff is informed and believes and thereon alleges that Defendant THE
26   PRICE CHOPPER, INC. (“PRICE CHOPPER”) is a corporation organized and
27   existing under the laws of the State of New York with its principal place of business
28                                             10
                                           COMPLAINT
Case 2:20-cv-10327-DDP-AS Document 1 Filed 11/11/20 Page 11 of 19 Page ID #:11




 1   located at 461 Nott St., Schenectady, NY 12308, and is doing business in and with
 2   the State of California.
 3         38. Plaintiff is informed and believes and thereon alleges that Defendant
 4   PUBLIX SUPER MARKETS, INC. (“PUBLIX”) is a corporation organized and
 5   existing under the laws of the State of Florida with its principal place of business
 6   located at PO Box 407, Lakeland, FL 33802, and is doing business in and with the
 7   State of California.
 8         39. Plaintiff is informed and believes and thereon alleges that Defendant
 9   ROCHE BROS, INC. (“ROCHE”) is a corporation organized and existing under the
10   laws of the State of Massachusetts with its principal place of business located 70
11   Hastings St., Wellesley Hills, MA 02481, and is doing business in and with the State
12   of California.
13         40. Plaintiff is informed and believes and thereon alleges that Defendant
14   ROUSE’S ENTERPRISES, LLC (“ROUSE’S”) is a limited liability company
15   organized and existing under the laws of the State of Louisiana with its principal
16   place of business located at P.O. Box 5358, Thibodaux, LA 70302, and is doing
17   business in and with the State of California.
18         41. Plaintiff is informed and believes and thereon alleges that Defendant
19   WAKEFERN FOOD CORP., individually and doing business as “ShopRite”
20   (collectively “SHOPRITE”) is a corporation organized and existing under the laws
21   of the State of New Jersey with its principal place of business located at 5000
22   Riverside Drive, Keasbey, NJ 08832, and is doing business in and with the State of
23   California.
24         42. Plaintiff is informed and believes and thereon alleges that Defendant
25   SPROUTS FARMERS MARKET, INC. (“SPROUTS”) is a corporation organized
26   and existing under the laws of the State of Delaware with its principal place of
27
28                                              11
                                            COMPLAINT
Case 2:20-cv-10327-DDP-AS Document 1 Filed 11/11/20 Page 12 of 19 Page ID #:12




 1   business located at 5455 E. High Street, Suite 111, Phoenix, AZ 85054, and is doing
 2   business in and with the State of California.
 3         43. Plaintiff is informed and believes and thereon alleges that Defendant
 4   TARGET CORPORATION (“TARGET”) is a corporation organized and existing
 5   under the laws of the State of Minnesota with its principal place of business located
 6   at 1010 Dale St. N, St. Paul, MN 55117, and is doing business in and with the State
 7   of California.
 8         44. Plaintiff is informed and believes and thereon alleges that Defendant THE
 9   FRESH MARKET, INC. (“FRESH MARKET”) is a corporation organized and
10   existing under the laws of the State of New Hampshire with its principal place of
11   business located at 628 Green Valley Road, Suite 500, Greensboro, NC 27408, and
12   is doing business in and with the State of California.
13         45. Plaintiff is informed and believes and thereon alleges that Defendant
14   WALMART, INC. (“WALMART”) is a corporation organized and existing under
15   the laws of the State of Delaware with its principal place of business located at 702
16   S.W. 8th Street, Bentonville, AK 72716, and is doing business in and with the State
17   of California.
18         46. Plaintiff is informed and believes and thereon alleges that Defendant
19   WEGMANS FOOD MARKETS, INC. (“WEGMANS”) is a corporation organized
20   and existing under the laws of the State of New York with its principal place of
21   business located at 1500 Brooks Avenue, Box 30844, Rochester, NY 14603, and is
22   doing business in and with the State of California.
23         47. Plaintiff is informed and believes and thereon alleges that Defendant
24   WHOLE FOODS MARKET SERVICES, INC. (“WHOLE FOODS”) is a
25   corporation organized and existing under the laws of the State of Delaware with its
26   principal place of business located at 550 Bowie Street, Austin, TX 78703, and is
27   doing business in and with the State of California.
28                                             12
                                           COMPLAINT
Case 2:20-cv-10327-DDP-AS Document 1 Filed 11/11/20 Page 13 of 19 Page ID #:13




 1         48. Plaintiff is informed and believes and thereon alleges that Defendant
 2   YOKE’S FOODS, INC. (“YOKE’S”) is a corporation organized and existing under
 3   the laws of the State of Washington with its principal place of business located at
 4   3426 S University Road, Spokane Valley, WA 99206, and is doing business in and
 5   with the State of California.
 6         49. Plaintiff is informed and believes and thereon alleges that Defendants
 7   DOES 1-10, inclusive, are manufacturers and/or vendors (and/or agents or
 8   employees to a manufacturer or vendor) of cosmetics, which DOE Defendants have
 9   manufactured and/or supplied and are manufacturing and/or supplying cosmetics and
10   other product produced infringing Plaintiff’s patent (as hereinafter defined) without
11   Plaintiff’s knowledge or consent or have contributed to said infringement, or other
12   currently unknown retail or wholesale customers of the named defendants. Plaintiff
13   will seek leave to amend this Complaint to show their true names and capacities
14   when same have been ascertained.
15         50. Plaintiff is informed and believes and thereon alleges that at all times
16   relevant hereto each of the Defendants was the agent, affiliate, officer, director,
17   manager, principal, alter-ego, and/or employee of the remaining Defendants and was
18   at all times acting within the scope of such agency, affiliation, alter-ego relationship
19   and/or employment; and actively participated in or subsequently ratified and
20   adopted, or both, each and all of the acts or conduct alleged, with full knowledge of
21   all the facts and circumstances, including, but not limited to, full knowledge of each
22   and every violation of Plaintiff’s rights and the damages to Plaintiff proximately
23   caused thereby.
24              CLAIMS RELATED TO U.S. PATENT NO. 10,301,099 B2
25         51. On May 28, 2019, U.S. Patent No. 10,301,099 B2 entitled “PACKAGE
26   OF TREATMENT MATERIAL HEATED BY MICROWAVE” (“the ‘099 patent”),
27   was duly and legally issued to inventors Sean Carolan and Tianna Jaisaard, the
28                                              13
                                            COMPLAINT
Case 2:20-cv-10327-DDP-AS Document 1 Filed 11/11/20 Page 14 of 19 Page ID #:14




 1   principals of ST. TROPICA. A true copy of the ‘099 patent is attached hereto as
 2   Exhibit A.
 3         52. ST. TROPICA is the owner by assignment of the ‘099 patent with full and
 4   exclusive right to bring suit to enforce the ‘099 patent.
 5         53. The ‘099 patent generally relates to method of applying cosmetic
 6   treatment material directly to the user’s head hair by providing the treatment
 7   material, such as coconut oil, in a sealed flexible laminated plastic foil-free package,
 8   that may or may not include a spout, that can be heated in a microwave oven or hot
 9   water to the required temperature for ideal application. Exemplary Figs. 1-2 from the
10   patent are reproduced below.
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28                                              14
                                            COMPLAINT
Case 2:20-cv-10327-DDP-AS Document 1 Filed 11/11/20 Page 15 of 19 Page ID #:15




 1         54. On information and belief, the Defendants have been and are infringing,
 2   contributing to infringement, and/or inducing others to infringe the ‘099 patent by
 3   making, offering for sale, selling or importing cosmetics products that infringe the
 4   ‘099 patent. Defendants are sophisticated entities in the cosmetics and retail
 5   industries and are uniquely aware of the existence of patents associated with
 6   preparing and applying cosmetic treatments. Despite this, Defendants recklessly
 7   manufactured and utilized distinct flexible laminate microwaveable packages for
 8   cosmetic treatments which they either knew or should have known to have been
 9   illegally made using Plaintiff’s patented invention. Certain Defendants, with
10   knowledge of the infringing nature of the cosmetic treatment packages, ordered,
11   manufactured, sold and distributed the infringing products to their customers with
12   the specific intention of encouraging the further manufacture, sale, and distribution
13   of the infringing product and the infringement of the ‘099 patent inherent therein.
14   Defendants’ acts of infringement have occurred within this district and elsewhere
15   throughout the United States and Canada. For clarity images of an exemplar ST.
16   TROPICA product practicing the patent and of an exemplar infringing product
17   marketed and sold by Defendants are reproduced below:
18
19
20
21
22
23
24   ///
25   ///
26   ///
27
28                                             15
                                           COMPLAINT
Case 2:20-cv-10327-DDP-AS Document 1 Filed 11/11/20 Page 16 of 19 Page ID #:16




 1        ST TROPICA PATENTED                      DEFENDANTS’ ACCUSED
           PRODUCT EXEMPLAR                         PRODUCT EXEMPLAR
 2

 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28                                        16
                                       COMPLAINT
Case 2:20-cv-10327-DDP-AS Document 1 Filed 11/11/20 Page 17 of 19 Page ID #:17




 1         55.    Specifically, the patented claims 1-9 read on the Defendants’ product,
 2   including but not limited to the accused product exemplar identified and pictured
 3   above, in at least the following ways: Defendants’ products employ a method for
 4   applying cosmetic treatment to the head hair of a user by supplying the treatment
 5   material in a sealed flexible laminate plastic package that is foil free that has an
 6   oxygen transfer rate that allows it to be heated correctly and consistently in a
 7   microwave oven or in a hot water bath with the package remaining sealed, an
 8   opening is made in the package, the warmed treatment material is removed from the
 9   package, the warmed treatment material is applied directly to the head hair of the
10   user, the package is Bisphenol A (BPA)-free, the package is formed of a laminate of
11   polyester film and polyethylene film, the treatment material comprises coconut oil
12   which is solid at room temperature and is warmed to a temperature sufficient to melt
13   the coconut oil to form a liquid, a built-in spout is formed at the package opening at
14   defined location re-sealing the opening, and the laminate of plastic materials is
15   transparent and reverse printing is applied to cover the package apart from a
16   transparent window in the package formed by omitting the reverse printing at the
17   window.
18         56. On information and belief, the Defendants have willfully infringed the ‘099
19   patents by continuing their acts of infringement after being on notice of the patent.
20                              FIRST CLAIM FOR RELIEF
21                    (For Patent Infringement - Against All Defendants)
22         57.    Plaintiff repeats, realleges and incorporates herein by reference as
23   though fully set forth the allegations contained in the preceding paragraphs of this
24   Complaint.
25         58.    In violation of 35 U.S.C. §271, Defendants have infringed and are
26   continuing to infringe, literally and/or under the doctrine of equivalents, the ‘099
27   patent by making, using, importing, offering for sale, and/or selling cosmetic
28                                              17
                                            COMPLAINT
Case 2:20-cv-10327-DDP-AS Document 1 Filed 11/11/20 Page 18 of 19 Page ID #:18




 1   products that infringe the ‘099 patent, and/or by inducing or contributing to the
 2   infringement of the ‘099 patent by others.
 3         59.      Plaintiff marked its patented material in the United States and
 4   international markets with a “PATENT PENDING” indicator from the beginning of
 5   2014. Plaintiff further directly advised GIOVANNI in in February 2020 that its
 6   products violate Plaintiff’s rights in the ‘099 patent. As such, Defendants, and each
 7   of them, had constructive notice through Plaintiff’s marking, Plaintiff’s Federal
 8   patent registration, and Plaintiff’s direct cease and desist correspondence of
 9   Plaintiff’s patent rights. Defendants’, and each of their, exploitation of the patented
10   material with such notice constitutes willful infringement.
11         Plaintiff has been damaged by the Defendants’ infringement, and Defendants
12   will continue their infringing activity and Plaintiff will continue to be damaged.
13                                       PRAYER FOR RELIEF
14   Wherefore, Plaintiff prays for judgment as follows:
15                                    Against All Defendants
16               a. That Defendants, their agents and employees, all parent and subsidiary
17                  corporations, all assignees and successors in interest, and those persons
18                  in active participation with Defendants, be enjoined from infringing
19                  Plaintiff’s ‘099 patent in any manner;
20               b. an award of damages under 35 U.S.C. § 287 for Defendants’
21                  infringements of Plaintiff’s ‘099 patent;
22               c. a trebling of damages pursuant to 35 U.S.C. § 284;
23               d. an award of attorney fees pursuant to 35 U.S.C. § 285;
24               e. That Plaintiff be awarded pre-judgment interest as allowed by law;
25               f. That Plaintiff be awarded the costs of this action; and
26               g. That Plaintiff be awarded such further legal and equitable relief as the
27                  Court deems proper.
28                                                18
                                              COMPLAINT
Case 2:20-cv-10327-DDP-AS Document 1 Filed 11/11/20 Page 19 of 19 Page ID #:19




 1        A TRIAL BY JURY PURSUANT TO FED. R. CIV. P. 38 AND
 2   CONSTITUTIONAL AMENDMENT SEVEN IS HEREBY DEMANDED.
 3
 4                                             Respectfully submitted,
 5
 6   Dated: November 11, 2020          By:     /s/ Scott Alan Burroughs
 7
                                               Scott Alan Burroughs, Esq.
                                               Trevor W. Barrett, Esq.
 8                                             Justin M. Gomes, Esq.
 9                                             DONIGER / BURROUGHS
                                               Attorneys for Plaintiff
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28                                        19
                                       COMPLAINT
